TESORO OF WEST PALM BEACH, INC., d/b/a RUMBASS NIGHT CLUB, a Florida corporation, Appellant,
v.
HERMITAGE INSURANCE COMPANY, a foreign corporation, Appellee.
No. 4D09-1718.
District Court of Appeal of Florida, Fourth District.
July 14, 2010.
C. Robert Murray, Jr., of Cooke & King, LLLP, Palmetto Bay, for appellant.
Philip J. Kantor and Scott M. Teich of Quintairos, Prieto, Wood & Boyer, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
POLEN, HAZOURI and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.